Citation Nr: 1737043	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  07-34 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a right shoulder rotator cuff tear. 

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956 and from August 1957 to July 1960. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a right shoulder rotator cuff tear, denied the Veteran's petition to reopen his claim of entitlement to service connection for left ear hearing loss, denied entitlement to service connection for right ear hearing loss, denied entitlement to service connection for vertigo, and denied entitlement to a TDIU. 
 
In June 2011, the Board reopened the Veteran's previously denied claim of entitlement to service connection for left ear hearing loss and remanded such, with the other issues on the title page herein, for additional development.  The claims file has now been returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issues of entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss, and a TDIU, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran did not sustain additional disability of the right shoulder as a result of training, hospital care, medical or surgical treatment, or an examination by VA.

2. Resolving all doubt in favor of the Veteran, he has experienced recurrent symptoms of bilateral hearing loss since his separation from service to the present.


CONCLUSIONS OF LAW

1. The criteria for compensation under 38 U.S.C.A. § 1151 for a right shoulder rotator cuff tear have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2016); 38 C.F.R. §§ 3.358, 3.361 (2016).

2. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133 (West 2016); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. § 1151  

When a claimant incurs additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (a). 

To be awarded compensation under section 1151, a claimant must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility. Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Id. at 101.

The Veteran essentially contends that he complained of right shoulder symptoms and was diagnosed by VA treatment providers with neuropathy and then had to undergo a private surgical repair of a right shoulder rotator cuff in June 2007 due to his misdiagnosed right shoulder disability.  See October 2007 statement from the Veteran.  Indeed, his private treatment records available for review indicate that he reported right shoulder pain in March 2007 and underwent right shoulder surgery in June 2007.  See March 2007 and June 2007 private treatment records.

The Veteran's VA treatment records are silent for complaint, treatment, or diagnosis of a right shoulder disability, including any right shoulder neuropathy.  During VA treatment in August 2007, the Veteran presented for primary care follow-up treatment of a number of ailments and reported a June 2007 right shoulder rotator cuff tear surgery with a private provider, with good results.  See August 2007 VA treatment record.  He presented for numerous instances of VA primary care follow-up in the months preceding his private right shoulder surgery in June 2007, and the reports of such are silent for right shoulder complaints.  See January 2006, April 2006, November 2006, and March 2007 VA treatment records.

The Board has considered the Veteran's lay statements that he was misdiagnosed with right shoulder neuropathy instead of the right shoulder disability that required private surgical repair.  Review of his VA treatment records indicate that he was followed for diabetes mellitus and it is possible that he may have had complaints related to neuropathy of the right upper extremity; however, such is not borne by the record and the Veteran is not competent to report that a right shoulder disability, if indeed diagnosed during VA treatment as neuropathy, was misdiagnosed.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

There is no probative evidence of complaint, treatment, or diagnosis of a right shoulder disability, in essence, there is no VA treatment of a right shoulder disability for which compensation under 38 U.S.C.A. § 1151 is available, and the Board thus finds that the weight of the probative evidence is against the claim of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a right shoulder rotator cuff tear.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Bilateral Hearing Loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
For purposes of 38 C.F.R. §3.303 (b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Organic neurological disorders, including sensorineural hearing loss, are listed as such chronic conditions under 38 C.F.R. § 3.309 (a).  Such may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.         §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309. 

Impaired hearing will be considered a disability when, in pertinent part, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater.  38 C.F.R. § 3.385.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he first developed hearing loss during service, after being exposed to tank and artillery noise, and that such hearing loss has persisted since; and denied post-service recreational or occupational noise exposure.  See August 2006 and October 2007 VA examination reports.  

His service separation form from his first period of service, ending in 1956, indicates that his military occupational specialty (MOS) was armor basic, and his service separation form from his second period of service, ending in 1960, indicates that his MOS was armor crewman.  See October 1956 and July 1960 DD-214s.  The Veteran is competent to report his in-service experience with noise and it is significant that his MOSs supports the conclusion that he was indeed exposed to noise related to firing armor, including tanks.  There is no evidence that the Veteran is not credible in this regard.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Accordingly, the Veteran's in-service exposure to acoustic trauma is conceded.

The Veteran's service treatment records include reports of his entrance and separation hearing acuity testing.  On both occasions, the Veteran's hearing was found to be 15/15 for whispered voice testing, bilaterally.  See May 1954, October 1956, and July 1960 Reports of Medical Examination.  

On VA examination in December 2006, the Veteran's puretone thresholds, in decibels, for the right ear were 5, 10, 10, 30, 40, and for the left ear were 50, 60, 60, 60, 60, each measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. There is evidence of an auditory threshold of 40 decibels or greater at least one of the specified frequencies, bilaterally; and the Veteran's bilateral hearing loss thus meets the VA requirements for consideration as a disability.  38 C.F.R. § 3.385; see December 2006 VA examination report. 

A VA examiner, in February 2011, opined that the Veteran's bilateral hearing loss was not related to service, as there was no evidence of hearing loss or treatment for the same during service; and in September 2012, another VA examiner continued to report a negative etiological opinion, citing a 26-year gap between the Veteran's service and his complaints of hearing loss in 1986, noted on a VA examination in May 1986 coincident with a claim for benefits.  See February 2011 VA examination report, September 2012 VA examination addendum, and May 1986 VA examination report. 

It does not appear that the examiners considered the Veteran's competent and credible, and thus probative, lay statements as to experiencing the sensation of progressively worse bilateral hearing loss since service.  In February 1979, the Veteran filed his first claim for service connection for his right ear hearing loss.  See February 1979 claim.  In October 1981, the Veteran's private physician noted a long history, 26 years, of left-ear diminished hearing acuity.  See October 1981 private treatment records.  The Board, in its June 2011 Remand, cited the Veteran's lay statements of bilateral hearing loss symptoms since service, made during his VA examinations.  See June 2011 Board Remand.  The Veteran is competent to report experiencing such and there is no evidence that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470.  The negative VA etiological opinions are thus of little probative value, as they did not consider the Veteran's lay statements demonstrating progressively worse hearing loss since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

In sum, of record is evidence of current bilateral hearing loss that meets the VA requirements for consideration as a disability, conceded in-service acoustic trauma, and probative evidence of bilateral hearing loss that existed from the time of separation from service to the present.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309, 3.385; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for bilateral hearing loss is warranted.


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a right shoulder rotator cuff tear is denied. 

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing monetary awards.


REMAND

The Board, in its June 2011 Remand, requested that the AOJ assist the Veteran in obtaining outstanding private treatment records relevant to his claim of entitlement to service connection for vertigo.  Specifically, the Board sought private treatment records from Dr. Lebreault, related to his October 1981 letter wherein he asserted that he was currently treating the Veteran for recurrent dizziness, and his March 1989 letter, wherein he reported that he had been treating the Veteran for severe dizziness on a monthly basis since September 9, 1976.  See June 2011 Board Remand.  The Veteran did not respond to the AOJ's request regarding such records.  See July 2011 AOJ letter.  As the Board is remanding the Veteran's claim of entitlement to vertigo herein for additional development, the Veteran should be afforded an additional opportunity to supplement the record with Dr. Lebreault's private treatment records.

As discussed in the prior Board Remand, the Veteran contends that his vertigo condition was caused by, or is related to, a left ear frost bite injury in 1955, that he has experienced recurrent left ear infections and vertigo since service, and that his vertigo has continued to worsen over the years.  See August 2007 and October 2007 VA examination reports, June 2008 Decision Review Officer (DRO) hearing transcript.  

It appears that in February 1955, during service, the Veteran suffered a second degree frost bite injury of the left ear due to overexposure to extreme cold while on the rifle range.  See February 1955 service treatment records.  As noted above, post-service, Dr. Lebreault, reported that he had been treating the Veteran for recurrent dizziness, which had begun approximately 26 years earlier (i.e., in 1955), following a frost bite injury to his left ear and that he had been treating such symptomatology since September 1976.  See October 1981 and March 1989 letters from Dr. Lebreault.  The AOJ, pursuant to the Board's Remand directives, obtained an etiological opinion in September 2012 indicating that the Veteran's vertigo was not related to his in-service frostbite of the left ear.  See September 2012 VA examination addendum.  However, additional medical comment is required. 

The Board seeks medical comment as to whether the Veteran's claimed vertigo is an organic neurological disorder and/or whether such is secondary to service-connected bilateral hearing loss.  The AOJ in the rating decision on appeal, denied entitlement to service connection for vertigo both as directly related to service and as secondary to bilateral hearing loss.  See May 2009 rating decision.  The Veteran has reported his hearing loss and vertigo symptoms together, since 1955.  See August 2006 and October 2007 VA examination reports.  On remand, the AOJ should obtain an opinion as to the Board's inquiries.


As to the Veteran's claim of entitlement to a TDIU, additional development is required.  Prior to the Board's grant herein of service connection for bilateral hearing loss, the Veteran was not service-connected for any disabilities that could render him unemployable.  His claim of entitlement to service connection for vertigo is pending and the Veteran's combined rating is not yet in place.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As the Veteran was not service-connected for any disabilities at the time of his claim of entitlement to a TDIU, it appears that the AOJ did not forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer listed in his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  See March 2008 VA Form 21-8940.  On remand, the AOJ should obtain and associate with the claims file such.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and provide him with VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete and return such in order to obtain any outstanding relevant private treatment records with respect to his claim of entitlement to service connection for vertigo, specifically, records from Dr. Rafael Feliz Lebreault, dated from September 1976 forward.  Advise him that he may supplement the record with any outstanding relevant private treatment records if he so chooses.  Obtain and associate with his claims file any identified and authorized private treatment records.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer listed in his March 2008 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  If a negative response is received from any employer, such must be documented in the claims file the Veteran must be duly notified and provided an opportunity to submit such records.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his vertigo. Complete examinations, including any required diagnostic tests, should be completed. 

(a) The examiner should specifically comment upon the nature of vertigo, in terms of whether such is an organic neurological disorder.

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's vertigo is proximately due to, or the result of, his service-connected bilateral hearing loss, considering his complaints of hearing loss symptoms and vertigo together. 

(c) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's vertigo has been aggravated (made worse beyond the natural progression of the disease) by his service-connected bilateral hearing loss, considering his complaints of hearing loss symptoms and vertigo together. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to mere speculation.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, including referral of the claim of entitlement to a TDIU to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16 (b), if necessary.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


